EXHIBIT Press release dated July 18, 2008 GEOGLOBAL ANNOUNCES CONTINUOUS DISCLOSURE REQUIREMENTS COMPLETE UNDER CANADIAN SECURITIES LAW AND AMEX CONTINUOUS LISTING DEFICIENCY RESOLVED CALGARY, Alberta, Canada, July 18, 2008–GeoGlobal Resources Inc. (the “Company”) announces that on June 10, 2008 and June 27, 2008, respectively, it filed with the US Securities and Exchange Commission its Annual Report on Form 10-K for the fiscal year ended December 31, 2007 and its Quarterly Report on Form 10-Q for the quarter ended March 31, 2008.Concurrently, it filed its audited annual financial statements for year ended December 31, 2007 and its interim unaudited financial statements for the period ended March 31, 2008 as well as its management’s discussion and analysis for those fiscal periods and other required certifications on SEDAR in Canada.As a consequence of making those filings, and upon application of the Company, Cease Trade Orders that had been previously issued by the securities commissions of the provinces in which the Company is a reporting issuer, namely, Alberta, British Columbia, Ontario and Quebec, have been revoked.The Company is up to date with its continuous disclosure requirements of the laws of those provinces.In addition, the Company has been advised by the American Stock Exchange that the Company’s continuous listing deficiency has been resolved. About GeoGlobal GeoGlobal Resources Inc., headquartered in Calgary, Alberta, Canada, is a US publicly traded oil and gas company which, through its subsidiaries, is engaged in the pursuit of petroleum and natural gas through exploration and development primarily in India. Since inception, the Company’s efforts have been devoted to the pursuit of Production Sharing Contracts with the Government of India.
